Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 objected to because of the following informalities: T.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-8, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivertsen (US 20110283120). 
Regarding claim 1, Sivertsen teaches a single-board computer cartridge (system board in fig 1), comprising: a housing (computing device 100 in fig 1, also see 512 in figs 5a, 5b, 6a, and 6b and see figs 7a and 7b) including a front surface (right side of fig 1) and a rear surface (left side of fig 1) on opposing sides of the housing; a single-board computer disposed within the housing (system board in fig 1, also see figs 5a-7b) and including at least one data output port (peripherals 109, also see figs 5a-7b), the at least one data output port oriented to face the front surface of the housing (peripherals are on the front side of the housing); a Power-over-Ethernet receptacle (RJ-45 101 in fig 1) disposed within the housing and oriented to face the rear surface of the housing (RJ-045 is on the rear side of the housing, also see 713 in fig 7b); and a power conversion circuit board (PoE circuitry 102 in fig 1) disposed within the housing, the power conversion circuit board electrically connected to the single-board computer and the Power-over-Ethernet receptacle such that power and data input (power through PoE circuitry 102 and data through LAN controller 103) are provided to the single-board computer from the Power-over-Ethernet receptacle.
Regarding claim 4, Sivertsen teaches the single-board computer cartridge of claim 1, wherein the housing includes an opening formed in the front surface (peripherals 109 in fig 1 and see also figs 5a-7b) complementary to the at least one data port of the single-board computer.
Regarding claim 5, Sivertsen teaches the single-board computer cartridge of claim 1, wherein the single-board computer includes a display port (peripherals 109 in fig 1 and see also figs 5a-7b) oriented to face the front surface of the housing.
Regarding claim 7, Sivertsen teaches the single-board computer cartridge of claim 5, wherein the housing includes an opening formed in the front surface (peripherals 109 in fig 1 and see also figs 5a-7b) complementary to the display port of the single-board computer.
Regarding claim 8, Sivertsen teaches the single-board computer cartridge of claim 1, wherein the housing includes an opening formed in the rear surface (RJ-45 101 in fig 1 and see also fig 7b) complementary to the Power-over-Ethernet receptacle.

Regarding claim 20, Sivertsen teaches a method of fabricating a single-board computer cartridge (system board in fig 1), the method comprising: providing a housing (computing device 100 in fig 1, also see 512 in figs 5a, 5b, 6a, and 6b and see figs 7a and 7b) including a front surface (right side of fig 1) and a rear surface (left side of fig 1) on opposing sides of the housing; positioning a single-board computer within the housing (system board in fig 1, also see figs 5a-7b) such that at least one data output port (peripherals 109, also see figs 5a-7b) of the single-board computer is oriented to face the front surface of the housing; positioning a Power-over-Ethernet (RJ-45 101 in fig 1) receptacle within the housing such that the Power-over-Ethernet receptacle is oriented to face the rear surface of the housing (RJ-045 is on the rear side of the housing, also see 713 in fig 7b); and positioning a power conversion circuit board (PoE circuitry 102 in fig 1) within the housing, the power conversion circuit board is electrically connected to the single-board computer and the Power-over-Ethernet receptacle such that power and data input (power through PoE circuitry 102 and data through LAN controller 103)  are provided to the single-board computer from the Power-over-Ethernet receptacle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sivertsen in view of Shi et al. (CN 207992899), Shi hereinafter.
Regarding claim 2, Sivertsen teaches the single-board computer cartridge of claim 1, but does not teach a power button extending from the front surface of the housing and at least partially disposed within the housing.
Shi teaches a single-board computer cartridge comprising a power button (power button on side 1102 as can be seen in fig 5) extending from the front surface of the housing and at least partially disposed within the housing.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Sivertsen by including a power button as taught by Shi, since doing so would allow the user to power the device on or off by means of a switch or button.
Regarding claim 3, Sivertsen in view of Shi teaches the single-board computer cartridge of claim 2, wherein the power button is electrically connected to the single-board computer, the Power-over-Ethernet receptacle, and the power conversion circuit board (it is a power button, it is inherently electrically coupled to all electrical parts of the device).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sivertsen in view of Wurmfeld (US 10292296).
Regarding claim 6, Sivertsen teaches the single-board computer cartridge of claim 5, except for wherein the display port is a high- definition multimedia interface (HDMI) port.
Wurmfeld teaches a single board computer cartridge wherein the display port is a high- definition multimedia interface (HDMI) port (interface ports 230 in fig 4, see also col 6 line 17).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Sivertsen by including an HDMI port as taught by Wurmfeld, since doing so would allow the user to connect displays by means of HDMI connections.

Claims 9, 11-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sivertsen in view of Wong et al. (EP 1411440), Wong hereinafter.
Regarding claim 9, Sivertsen teaches the single-board computer cartridge of claim 1, but not wherein the housing is dimensioned to fit within a rack enclosure.
Wong teaches a single-board computer cartridge, wherein the housing is dimensioned to fit within a rack enclosure (see fig 2).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Sivertsen by making the housing fit in a rack enclosure as taught by Wong, since doing so would allow for connection of several modules to a server rack for example.
Regarding claim 11, the single-board computer cartridge of claim 9, wherein the front surface of the housing includes rivets (542 in fig 5 of Wong) for securing the housing to the rack enclosure.
Regarding claim 12, the single-board computer cartridge of claim 1, wherein the rear surface of the housing includes a cutout (RJ-45 101 in fig 1 and 713 fig 7b of Sivertsen) defining a recesses area of the housing, the Power-over- Ethernet receptacle disposed within the cutout.

Regarding claim 13, Sivertsen teaches a single-board computer system (100 in fig 1), comprising: a single-board computer cartridge (system board in fig 1), the single-board computer cartridge including: a housing (computing device 100 in fig 1, also see 512 in figs 5a, 5b, 6a, and 6b and see figs 7a and 7b) including a front surface (right side of fig 1) and a rear surface (left side of fig 1)) on opposing sides of the housing; a single-board computer disposed within the housing (system board in fig 1, also see figs 5a-7b) and including at least one data output port (peripherals 109, also see figs 5a-7b), the at least one data output port oriented to face the front surface of the housing (peripherals are on the front side of the housing); a Power-over-Ethernet receptacle (RJ-45 101 in fig 1) disposed within the housing and oriented to face the rear surface of the housing (RJ-045 is on the rear side of the housing, also see 713 in fig 7b); and a power conversion circuit board (PoE circuitry 102 in fig 1) disposed within the housing, the power conversion circuit board electrically connected to the single-board computer and the Power-over-Ethernet receptacle such that power and data input (power through PoE circuitry 102 and data through LAN controller 103) are provided to the single-board computer from the Power-over-Ethernet receptacle.
Sivertsen does not teach the single-board computer system, comprising: a rack enclosure including at least one shelf; and a single-board computer cartridge configured to be positioned on the at least one shelf of the rack enclosure
Wong teaches a single-board computer system, comprising: a rack enclosure (platform chassis 202 in fig 2) including at least one shelf (slots 203 in fig 2); and a single-board computer cartridge (payload module 106) configured to be positioned on the at least one shelf of the rack enclosure.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Sivertsen by making the housing fit in a rack enclosure as taught by Wong, since doing so would allow for connection of several modules to a server rack for example.
Regarding claim 17, Sivertsen in view of Wong teaches the single-board computer cartridge of claim 13, wherein the housing includes an opening formed in the front surface (peripherals 109 in fig 1 and see also figs 5a-7b of Sivertsen) complementary to the at least one data port of the single-board computer.
Regarding claim 18, Sivertsen in view of Wong teaches the single-board computer cartridge of claim 13, wherein the single-board computer includes a display port (peripherals 109 in fig 1 and see also figs 5a-7b of Sivertsen) oriented to face the front surface of the housing.
Regarding claim 19, Sivertsen in view of Wong teaches the single-board computer cartridge of claim 13, wherein the housing includes an opening formed in the rear surface (RJ-45 101 in fig 1 and see also fig 7b of Sivertsen) complementary to the Power-over-Ethernet receptacle.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sivertsen in view of Wong in further view of Shi.
Regarding claim 15, Sivertsen in view of Wong teaches the single-board computer cartridge of claim 13, but does not teach a power button extending from the front surface of the housing and at least partially disposed within the housing.
Shi teaches a single-board computer cartridge comprising a power button (power button on side 1102 as can be seen in fig 5) extending from the front surface of the housing and at least partially disposed within the housing.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Sivertsen in view of Wong by including a power button as taught by Shi, since doing so would allow the user to power the device on or off by means of a switch or button.
Regarding claim 16, Sivertsen in view of Wong in further view of Shi teaches the single-board computer cartridge of claim 15, wherein the power button is electrically connected to the single-board computer, the Power-over-Ethernet receptacle, and the power conversion circuit board (it is a power button, it is inherently electrically coupled to all electrical parts of the device).

Allowable Subject Matter
Claims 10 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10 Sivertsen, nor any of the identified prior art, teaches or adequately suggests the specific limitations of the rack being an LG-X enclosure.
Regarding claim 14 Sivertsen, nor any of the identified prior art, teaches or adequately suggests the specific limitations of the rack being an LG-X enclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDAKIR HUSSIEN whose telephone number is (571)272-8410. The examiner can normally be reached M-F 8:30-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 2841                                                                                                                                                                                                        
/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
December 14, 2022